Citation Nr: 0716666	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-17 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
including as secondary to medication prescribed for a 
service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to medication prescribed for a 
service-connected disability.

3.  Entitlement to service connection for periodontal 
disease, secondary to medication prescribed for a service-
connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2002 and April 2003 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for 
diabetes mellitus, including as secondary to medication 
prescribed for a service-connected disability, and 
periodontal disease, secondary to medication prescribed for a 
service-connected disability.  In August 2006, the veteran 
testified before the Board at a hearing that was held at the 
RO.

Service connection for diabetes mellitus was previously 
denied in a September 1982 rating decision.  The claim 
presently on appeal is framed as entitlement to service 
connection for diabetes mellitus, including as secondary to 
medication prescribed for a service-connected disability.  
However, the Board finds that the prior adjudication was of 
the same claim, however styled.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the Board must determine whether new 
and material evidence has been submitted to reopen the claim.  
See 38 C.F.R. § 3.156(a) (2006).  





FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus.  The 
veteran was notified of that decision, but failed to perfect 
an appeal of the decision.

2.  The evidence received subsequent to the September 1982 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.

3.  The veteran's diabetes mellitus first manifested many 
years after service and is not related to any incident of 
service.

4.  The veteran's periodontal disorder existed at the time of 
his entry into service, and did not permanently increase in 
severity during his period of service.

5.  The veteran's periodontal disorder was not caused or 
aggravated by medication prescribed for his service-connected 
seizure disorder.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

4.  The veteran's periodontal disorder existed prior to 
service and was not aggravated by active service.  38 
U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).

5.  The veteran's periodontal disorder existed prior to 
service and was not caused or aggravated by medication 
prescribed for his service-connected seizure disorder.  
38 U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for diabetes mellitus was previously 
denied in a September 1982 rating decision.  Although the RO 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett.

In a September 1982 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the September 1982 decision 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection for diabetes 
mellitus may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen his claim in February 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no confirmed 
diagnosis of diabetes mellitus, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in February 2002.  The Board finds that the 
evidence received since the last final decision in September 
1982 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes treatment records which show 
that the veteran was diagnosed with diabetes mellitus at 
least as early as February 1997.  In June 1999, he was 
prescribed insulin for tighter control of his diabetes 
mellitus.  Subsequent records dated to December 2005 show 
that the veteran has continued to receive periodic treatment 
for diabetes mellitus.  This is evidence that is both new and 
material, as it demonstrates a current diagnosis of diabetes 
mellitus.  At the time of the September 1982 denial, the 
evidence did not show a confirmed diagnosis of diabetes 
mellitus.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.   New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for diabetes mellitus is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Also, the 
appellant provided arguments addressing his claim on the 
merits.  He was afforded a VA examination in conjunction with 
this claim in March 2003, and the RO considered his claim on 
the merits in the rating decision, statement of the case, and 
supplemental statements of the case.  Given that the 
appellant had adequate notice of the applicable regulations, 
the Board finds that the veteran would not be prejudiced by 
the Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
diabetes mellitus, will be rebuttably presumed if manifested 
to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A.  Diabetes Mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases, including 
diabetes mellitus, will be rebuttably presumed if manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary. 38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d).

The veteran does not contend either that he had service in 
Vietnam, or that he developed diabetes mellitus secondary to 
exposure to herbicide agents.  Additionally, the evidence of 
record shows that the veteran first received treatment for 
diabetes mellitus in February 1997, many years after his 
separation from service in June 1978.  As there is no 
evidence that he was exposed to herbicide agents in service 
or that he developed diabetes mellitus within one year of his 
separation from service, the Board finds that the veteran is 
not entitled to service connection for diabetes mellitus on a 
presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The Board now turns to whether the veteran is entitled to 
service connection for diabetes mellitus on a direct basis.  
The veteran contends that he had undiagnosed symptoms of 
diabetes mellitus in service, or, alternatively, that he 
manifested signs and symptoms in service which ultimately led 
to his diagnosis of diabetes mellitus several years after his 
separation from service.  Specifically, the veteran contends 
that he was overweight and that he had several elevated 
glucose readings in service that were undiagnosed symptoms of 
diabetes mellitus, or were indications of a forthcoming 
diagnosis.  He additionally asserts in the alternative that 
his diabetes mellitus developed secondary to anti-seizure 
medication prescribed in service for his service-connected 
seizure disorder.

The veteran's service medical records are negative for a 
diagnosis of diabetes mellitus.  His service medical records 
do, however, show that he was considered to be overweight, 
and that he was advised to lose weight.  Additionally, these 
records show that in February 1977, a glucose level of 95 was 
recorded, and on May 31, 1978, a glucose level of 79 was 
recorded.  On May 31, 1978, urinalysis results were negative 
for glucose.  His service medical records also show that he 
was prescribed antiepileptic medication after he experienced 
a grand mal seizure in May 1976.

The veteran asserts that he was first diagnosed with diabetes 
mellitus in 1982.  The first available post-service clinical 
evidence of record, however, demonstrating a diagnosis of 
diabetes mellitus is dated in February 1997.  In June 1999, 
he was prescribed insulin for tighter control of his diabetes 
mellitus.  Subsequent records dated to December 2005 show 
that the veteran has continued to receive periodic treatment 
for diabetes mellitus.  At no time, however, has any treating 
physician related his diabetes mellitus to his period of 
active service, or to the antiepileptic medication he was 
prescribed for his service-connected seizure disorder.

In support of his claim, the veteran submitted several 
medical articles discussing the correlation between a 
sedentary lifestyle and weight gain, and between weight gain 
and the body's production of sufficient insulin, and the 
effect of certain medications (including Dilantin, the 
antiepileptic he was prescribed for many years) on blood 
sugar.  He asserted that his in-service duties involved 
predominantly sedentary activities (sitting at a desk or 
computer), thus promoting weight gain, and that this weight 
gain then caused his body to have to work harder to produce 
sufficient insulin.  The increased production of insulin in 
turn led to a diagnosis of diabetes mellitus.  He 
additionally asserted that his having taken Dilantin for many 
years caused an increase in blood sugar levels, which 
contributed to his development of diabetes mellitus.

In March 2003, the veteran underwent VA examination for 
diabetes mellitus.  In addressing the veteran's contention 
that elevated blood glucose levels and being overweight were 
either undiagnosed symptoms of diabetes mellitus or were 
in-service indicators of a future diagnosis of diabetes 
mellitus, as was allegedly supported by the medical articles 
the veteran had submitted, the examiner noted that weight 
gain and elevated blood glucose levels were not symptoms that 
caused or led to a diagnosis of diabetes mellitus, but rather 
were symptoms that if present suggested that it would be 
worthwhile to test for diabetes mellitus.  Similarly, while 
the use of Dilantin was known to affect blood sugar level, 
use of Dilantin did not in and of itself cause or lead to a 
diagnosis of diabetes mellitus.  Thus, the examiner 
determined that the veteran had misinterpreted the salient 
facts in the articles he had submitted.  A diagnosis of 
diabetes mellitus may be confirmed or established when two 
fasting blood sugars greater than 125 are found.  
Additionally, nonfasting blood sugars greater than 300 are 
also suggestive of diabetes mellitus.  In this case, diabetes 
mellitus could not be diagnosed based upon blood tests in 
service, which showed a maximum glucose level of 95.  While 
the veteran currently had a confirmed diagnosis of diabetes 
mellitus, because the veteran did not have signs suggestive 
of diabetes mellitus in service, his current diabetes 
mellitus could not be related to his period of service.  
Additionally, because Dilantin was not known to cause 
diabetes mellitus, but was rather known to be of concern when 
prescribed to diabetic patients due to the effect that 
Dilantin had on blood sugar levels, the examiner could not 
relate the veteran's diabetes mellitus to his use of 
Dilantin.

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
Here, the medical articles submitted by the veteran were not 
accompanied by the opinion of any medical expert linking his 
diabetes mellitus to his glucose levels in service, to being 
overweight in service, or to the use of Dilantin.  Thus, the 
medical articles submitted by the veteran are insufficient to 
establish the required medical nexus opinion for causation.  

While the veteran alleges that he exhibited indicators of 
diabetes mellitus during service and that he likely would 
have tested positive for diabetes mellitus shortly after his 
discharge from service, there are no records which reflect a 
confirmed diagnosis of diabetes mellitus dated prior to 
February 1997, nearly 20 years after his separation from 
active service.  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's diabetes 
mellitus, including medication prescribed for his 
service-connected seizure disorder.  Indeed, the evidence of 
record weighs against such a finding.  While the veteran has 
submitted medical articles which he believes support his 
claim, the VA examiner determined that the veteran 
misinterpreted the facts of those articles, which are 
significant only in terms of when testing for diabetes 
mellitus is suggested, and when use of Dilantin, or other 
medication which affects blood sugar levels, is inadvisable.  
Additionally, the VA examiner, who examined the veteran and 
conducted a thorough review of his claims folder, determined 
that the veteran's diabetes mellitus could not be related to 
his period of service, including to use of Dilantin 
prescribed for his service-connected seizure disorder, as the 
veteran did not have elevated glucose levels consistent with 
a diagnosis of diabetes mellitus during his period of active 
service.  The Board thus finds that service connection for 
diabetes mellitus is not warranted.

The Board has considered the veteran's assertions that his 
diabetes mellitus is related to his period of active service.  
However, to the extent that the veteran relates his current 
diagnosis of diabetes mellitus to his service, his opinion is 
not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein, including 
medication prescribed for his service-connected seizure 
disorder.  As the preponderance of the evidence is against 
the appellant's claim for service connection for diabetes 
mellitus, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Periodontal Disease

The veteran contends that his periodontal disorder is related 
to prolonged use of the medication Dilantin, which was 
prescribed for his service-connected seizure disorder.  
Alternatively, he asserts that his periodontal disorder pre-
existed his entry into service and was permanently worsened, 
or aggravated, in service, as a result of a lack of proper 
dental care.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

On examination prior to entrance into service in August 1973, 
the veteran reported that he had a history of severe gum or 
tooth trouble and that he had been advised to have his "gums 
in the front fixed" because he had an overbite.  This defect 
was not considered to be disabling and the veteran was found 
fit for military service.  Because the veteran's gum 
disorder, however, was noted at entrance into service, the 
Board finds that his gum or periodontal disorder existed 
prior to service.  The pertinent question is thus whether his 
periodontal disorder was aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

On clinical evaluation in March 1975, the veteran was 
diagnosed with a Class II malocclusion with deep overbite 
that was causing the denuding of the mandibular incisor root 
surfaces.  It was noted that his primary problem was not 
solely periodontal, as it was felt that if his orthodontic 
problems were not addressed, the health of his gums would not 
improve.  The veteran's case was determined to be difficult, 
and his estimated treatment time was between 30 and 36 
months, at a minimum.  Because the veteran was projected to 
be discharged from service in February 1977, it was felt that 
he did not have enough time remaining in service to initiate 
orthodontic treatment.  In the meantime, the veteran was 
given a removable bite opener in order to prevent further 
damage to the lower incisor teeth.  On Medical Board 
Evaluation in December 1977, the veteran was noted to have 
"gum trouble" due to an overbite.  His service medical 
records also demonstrate that he was prescribed Dilantin in 
January 1977, after experiencing a grand mal seizure.

Post-service medical records demonstrate that the veteran 
continued to use Dilantin for control of his seizure 
disorder.  In September 2000, his endocrinologist noted that 
the veteran had some dental and gum problems (hypertrophy and 
dental separation), mostly due to Dilantin.  Again in October 
2002, the veteran's neurologist noted that he had problems 
with his gingival and dentition, which the neurologist 
suspected was related to the Dilantin.  It was suggested that 
the veteran discontinue the use of Dilantin at that time.

The veteran underwent VA dental examination in October 2002.  
Examination at that time revealed no significant gingival 
hyperplasia.  There was focal erythema, which appeared to be 
the result of poor oral hygiene.  The examiner determined 
that the clinical findings were not consistent with 
periodontal disease or gingival hyperplasia secondary to 
seizure medication.

The veteran again underwent VA dental examination in 
September 2003.  The examiner was specifically asked to 
address whether the veteran's diagnoses included gingivitis.  
Examination at that time revealed oral hygiene with heavy 
deposits of plaque and some calculus, loss of gingival 
attachment, slight generalized gingival hyperplasia, caries, 
and retained root tip.  It was advised that a definitive 
dental treatment plan for the veteran be developed.

On VA dental evaluation in October 2005, it was noted that 
the veteran had caries and was in need for endodontic 
procedures and extractions, secondary to poor oral hygiene.  
No mention was made of either gingival hyperplasia or 
periodontal disease.  The veteran was prescribed Peridex and 
oral hygiene techniques were reinforced.

In support of his claim, the veteran submitted an August 2006 
letter from a private dentist which indicated that the 
medication Dilantin is known to contribute to conditions such 
as the veteran's.  The dentist also noted that the veteran's 
current dental condition would require restorative endodontic 
treatment from an oral surgeon.

In February 2007, VA obtained a joint opinion from a 
periodontist and the Chief of Dental Services at the VA 
Western New York Healthcare System.  In first addressing 
whether the veteran's current symptomatology met the 
requirements for a diagnosis of periodontal disease, 
including gingival hyperplasia, the examiners concluded, 
after a review of the claims file, that there was no evidence 
of ongoing periodontal disease.  The August 2006 letter from 
the veteran's private dentist referred only to slowly 
progressive chronic dental disease, and suggested that the 
veteran be referred to an oral surgeon and endodontist, not a 
periodontist.  As oral surgeons and endodontists dealt with 
conditions related to decay and the need for extractions and 
root canals, it was determined that the veteran's condition 
did not predominantly involve periodontal disease.  
Additionally, the October 2002 and September 2003 dental 
examinations did not reveal significant gingival hyperplasia.  
The examiners also noted that there appeared to be some lay 
confusion as to an October 2002 diagnosis of apical 
periodontitis at tooth #20.  This diagnosis was related to an 
endodontic procedure due to decay which had resulted in only 
a retained root.  It was not a diagnosis of periodontal 
disease (disease of the gingival and bone supporting tissues 
of the teeth).  

With regard to the date of onset of the veteran's current 
dental condition, the examiners determined, based upon the 
evidence of record and by the veteran's own admission, some 
form of gum disease existed prior to his entry into service.  
However, this was felt to most likely be related to a pre-
existing occlusal anatomical disharmony (overbite).  
Additionally, because periodontal disease was not 
predominantly displayed in the substance of his dental 
records, aside from the mechanical stripping of the gingival 
associated with a pre-existing malocclusion and normal 
intermittent focal gingivitis, and the VA examinations did 
not reveal significant gingival hyperplasia, it was 
determined that the veteran's pre-existing periodontal 
condition did not undergo an increase in severity during his 
period of active military service.  

Many of the veteran's other dental conditions were determined 
to have been the result of poor oral hygiene, smoking, and 
possibly nutritional habits resulting in tooth decay and loss 
of teeth, and not to lack of proper dental care in service.  

As the veteran was determined not to have periodontal 
disease, the examiners concluded that his dental conditions 
could not be attributed to prolonged use of the medication 
Dilantin.  In so concluding, the examiners noted that 
Dilantin was known in some patients to contribute to 
hyperplastic tissue growth around the teeth.  This 
hyperplastic growth was correlated to the degree of oral 
hygiene performed by the patient during the time he was 
taking the medication; the better the patient's home care, 
the less likely that the hyperplasia would occur and progress 
to the extent requiring surgical intervention.  In this case, 
it appeared, based upon the October 2002 and September 2003 
VA dental examinations, that despite the veteran's poor oral 
hygiene, he had insignificant hyperplasia.  In the examiners' 
opinion, given the veteran's poor oral hygiene and 
insignificant hyperplasia, his localized gingivitis and 
degradation of dentition was most likely the result of poor 
oral hygiene, the malocclusion, and smoking, and was less 
likely than not (less than 50 percent probability) related to 
the use of Dilantin.  

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2002 and February 2007 
opinions finding that the veteran's pre-existing dental or 
periodontal condition was neither aggravated during his 
period of active service, nor related to prolonged use of 
Dilantin prescribed for his service-connected seizure 
disorder, to have more probative value than the September 
2000 and October 2002 findings of his endocrinologist and 
neurologist that the veteran's dental and gum problems 
(hypertrophy and dental separation) were likely due to 
Dilantin, and the August 2006 comment from the veteran's 
private dentist indicating that the medication Dilantin was 
known to contribute to conditions such as the veteran's.  
First, while Dilantin is known to contribute to hyperplastic 
tissue growth around the teeth, neither the endocrinologist 
nor the neurologist are trained periodontists, and thus their 
finding that the veteran's periodontal condition was likely 
related to use of Dilantin is of little probative value.  

Significantly, while the neurologist and endocrinologist 
found a likely casual relationship, it has been determined by 
the October 2002 examiner, the veteran's private dentist, and 
the February 2007 examiners that the veteran does not in fact 
have periodontal disease, but rather that he has a slowly 
progressive chronic dental disease most likely the result of 
poor oral hygiene, malocclusion, and smoking, and is less 
likely than not (less than 50 percent probability) related to 
the use of Dilantin.  Given that the veteran's current 
symptomatology does not meet the criteria for a diagnosis of 
periodontal disease, the opinions of the endocrinologist and 
periodontist carry little probative weight.  

In contrast, both the October 2002 and February 2007 
examiners are trained in the field of periodontics and found 
that the veteran's clinical findings were not consistent with 
periodontal disease or gingival hyperplasia secondary to use 
of Dilantin.  These opinions were supported by adequate 
rationale, including most significantly by the fact that 
despite the veteran's poor oral hygiene, he had insignificant 
hyperplasia.  The Board also finds persuasive the conclusion 
of the February 2007 examiners that because the veteran has 
recently been found to have insignificant gingival 
hyperplasia and his clinical findings are otherwise 
incompatible with a diagnosis of periodontal disease, that 
there is no evidence that his periodontal disorder was 
aggravated or permanently worsened by his active service.  

For these reasons, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the veteran's periodontal disorder pre-
existed the veteran's service and was not permanently 
worsened, or aggravated, and that the weight of the evidence 
is against a finding that a relationship exists between the 
veteran's active service, including medication prescribed for 
his service-connected seizure disorder, and his current 
dental and periodontal condition.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's periodontal 
disorder, including medication prescribed for his 
service-connected seizure disorder, and no evidence 
demonstrating that the veteran's pre-existing periodontal 
disorder was aggravated during his period of active service.  
Indeed, the evidence of record weighs against such a finding, 
as discussed immediately above.  Thus, the Board finds that 
service connection for periodontal disease is not warranted.

The Board has considered the veteran's assertions that his 
periodontal disorder is related to his period of active 
service.  However, to the extent that the veteran relates his 
current dental or periodontal disorder to his service, his 
opinion is not probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's periodontal disorder pre-existed his service 
and was not aggravated therein, and is otherwise unrelated to 
his active service or to any incident therein, including 
medication prescribed for his service-connected seizure 
disorder.  As the preponderance of the evidence is against 
the appellant's claim for service connection for a 
periodontal disorder, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, July 2002, 
December 2002, December 2004, and April 2005; rating 
decisions in November 2002 and April 2003; and statements of 
the case in June 2003 and November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
opinions in relation to the claims.  Regarding the expert 
medical opinion obtained by the Board, pursuant to 38 C.F.R. 
§ 20.903(a) (2007), the Board forwarded a copy of the VHA 
medical opinion to the veteran and his accredited 
representative.  The copy was accompanied by a letter 
advising the veteran that he had a period of 60 days in which 
to review the opinion, and to provide any additional argument 
or evidence he may wish to submit.  The veteran was further 
advised that, if he wished to submit new evidence, he should 
indicate whether or not he wished to waive initial 
consideration of that evidence by the agency of original 
jurisdiction (AOJ).  In April 2007, the veteran responded by 
submitting a written argument expressing his disagreement 
with the VHA medical opinion.  He also submitting a signed 
statement indicating that he wished for his case to be 
remanded to the AOJ for initial consideration of the new 
evidence he submitted.  However, no evidence accompanied the 
veteran's written argument.  Therefore, a remand to the AOJ 
is unnecessary.  See 38 C.F.R. § 20.1304(c) (2007).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence for the claim of entitlement to 
service connection for diabetes mellitus, including as 
secondary to medication prescribed for a service-connected 
disability, has been submitted.  To this extent only, the 
appeal is granted.

Service connection for diabetes mellitus, including as 
secondary to medication prescribed for a service-connected 
disability, is denied.

Service connection for periodontal disease, secondary to 
medication prescribed for a service-connected disability, is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


